DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.	Amendment filed on 02/22/2021 has been entered. Claims 4, 11 and 20 have been cancelled. Claims 1-3, 5-10, 12-19 and 21 are now pending in the application.

Response to Arguments

3.	Applicant's arguments filed 02/22/2021 have been fully considered and acknowledged but are moot in view of the new grounds of rejection.

Drawings

4.1.	New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because drawings are not of sufficient quality. The reference numbers on the Drawings (figures 2-8) are too small, extremely blurry and difficult to read.
4.2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims 1-3, 15, 19 and 21. Therefore, the “substrate with reference number on it” must be shown or the feature(s) canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 
The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Regarding claim 15: Saye discloses a device having a packaged circuit (100), the device comprising: an electrical component (120); and the packaged circuit comprising: a substrate (leadframe 110); a first pad (121) exposed through a molding material (140) of the packaged circuit, the electrical component (120) mounted to the first pad (121), an internal component (114, 115) disposed within the packaged circuit and mounted over the substrate (leadframe 110), a first leadframe (103) which couples the internal component (114, 115) to the first pad  (103, 121) both electrically and thermally, the first leadframe (103) comprising a top surface disposed between a first foot through at least one non-planar extension of the first leadframe (103) that provides spring-like cushioning of force applied to the first pad (121), the first leadframe (103) comprising a conductive material, the first foot electrically connected to the internal component, wherein the top surface forms the first pad (121). Saye is silent with respect to:
1)  a substrate; the  first leadframe comprising a second foot, and a top surface disposed between the first foot and the second foot; and the first leadframe comprising a conductive material extending between the first foot and the second foot; and
 2) a first leadframe which couples the internal component to the first pad both electrically and thermally; the first foot electrically connected to the second electrical component.
Otremba discloses a component comprising: a circuit module (100) comprising: a substrate (4) [0056]; an electrical circuit (2); and a leadframe (31) which couples the electrical stack to the substrate (4) both electrically and thermally [0082], the leadframe (31) comprising a first foot (at left in fig. 1), a second foot (at right in fig. 1), and a top surface disposed between the first foot and the second foot through at least one non-planar extension of the leadframe, the at least one non-planar extension (36) of the leadframe providing a spring-like cushioning of force applied to the pad, the first foot and the second foot mounted over the substrate (4), the leadframe comprising 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Saye a substrate; the  first leadframe comprising a second foot, and a top surface disposed between the first foot and the second foot; and the first leadframe comprising a conductive material extending between the first foot and the second foot, as taught by Otremba a in order to provide mechanical support and electrical connection for stack, as taught by Otremba [0082].
Honjo discloses a leadframe (31) which couples the electrical circuit (11) to the pad (25) both electrically and thermally (a processing circuit (11), electrically connected the second semiconductor chip (21) as a memory circuit [0074]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Saye and Otremba a first leadframe which couples the internal component to the first pad both electrically and thermally; the first foot electrically connected to the second electrical component, as taught by Honjo in order to create a systems-in-packages.
Although they do not teach a second pad exposed through the molding material of the packaged circuit, the electrical component mounted to the second pad, and a second leadframe which is spaced apart from the first leadframe along the substrate and comprises another top surface forming the second pad, the another top surface disposed between a third foot and a fourth foot through at least one non-planar extension of the second leadframe, Applicant has not disclosed that, in view of the applied prior art, the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical or provide same benefit of it.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make a plurality of leadrfame (a second leadframe) with a second pad exposed through the molding material of the packaged circuit, the electrical component mounted to the second pad, and a second leadframe which is spaced apart from the first leadframe along the substrate and comprises another top surface forming 

5.2.	 Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Saye in view of Otremba and in view of Honjo, as applied to claim 15 above, and further in view of  Chan et al. (US 5647124) hereinafter Chan.

Regarding claim 16: Saye, as modified by the teaching of Otremba and Honjo, discloses the device having all of the claimed features as discussed above with respect to claim 15. It is silent with respect to the at least one non-planar extension of the first leadframe comprises two or more openings extending therethrough.
 Chan discloses in col. 2:18-31) the at least one non-planar extension of the first leadframe comprises two or more openings (16, fig. 1) extending therethrough
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Saye, Otremba and Honjo the at least one non-planar extension of the first leadframe comprises two or more openings extending therethrough, as taught by Chan in order to absorbs more of the stresses caused during changes in environmental conditions such as temperature changes as taught by Chan (col. 3:1-5).

5.3.	 Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Saye in view of Otremba and in view of Honjo, as applied to claim 15 above, and further in view of  Cruz et al. (US 2007/0114352) hereinafter Cruz.

Regarding claim 18: Saye, as modified by the teaching of Otremba and Honjo discloses the device having all of the claimed features as discussed above with respect to claim 
Cruz discloses in [0043] at least one step 14(b) between the at least one foot and the top surface, fig. 1, the at least one step coupled to the second electrical component 16. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Saye, Otremba and Honjo at least one step between the first foot and the top surface, the at least one step coupled to the second electrical component, as taught by Cruz in order to provide better spring-like cushioning of force applied to the pad in the direction of the circuit module.

Allowable Subject Matter

6.	Claims 1-2, 5-10, 12-14, 19 and 21 are allowed.
	Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 



8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURIY SEMENENKO whose telephone number is (571)272-6106. The examiner can normally be reached on Monday-Friday from
 7:00 AM to 4:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy J. Dole can be reached on (571)-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/YURIY SEMENENKO/           Primary Examiner, Art Unit 2848